DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the “gas-volume fraction further includes one of: (i) a gas/oil ratio of the fluid; (ii) a water/oil ratio; and (iii) an oil/water/gas ratio”.  As the gas-volume fraction is fully distinct from gas/oil and water/oil ratios, it is unclear how the gas/volume fraction can further include gas/oil,  water/oil ratio, or oil/water/gas ratios.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin et al. (US Patent Application Publication No. 2019/0120048) in view of Ahmad et al. (US Patent Application Publication No. 2016/0245781) and Xiao (US Patent Application Publication No. 2015/0021015).
In reference to claim 1, Coffin discloses a method of operating a production system (Fig. 1), comprising:
flowing a fluid 122 through a flow control device 116 of the production system (Figs. 1 and 2), the flow control device 116 having an element 904a,b or 906 (Fig. 9) that generates an acoustic signal (par. 0071) indicative of a value of a parameter of the fluid (par. 0070);
measuring, at a processor 506, the acoustic signal generated by the element 904a,b or 906 (par. 0073);
determining, at the processor 506, the value of the parameter of the fluid from the measured acoustic signal (par. 0073); and

Coffin discloses that the system can be used to determine the “gas cut” (par. 0068) but it is not clear if the gas cut constitutes a clear disclosure of determining the gas-volume fraction.  In the event that it does not, Ahmad discloses that acoustic signals can be used to determine the gas volume fraction (par. 0044).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to determine the gas volume fraction so that the amount of gas in the fluid can be determined.
Coffin also fails to make explicitly clear if the frequency of the acoustic signal is measured.  Xiao discloses that a value of a parameter is related to a frequency of oscillation of the element 168, the method further comprising measuring the frequency F1 of oscillation indicated by the acoustic signal and determining the value of the parameter of the fluid from the measured frequency F1 of oscillation (par. 0030).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to measure the frequency of the acoustic signal rather than just the acoustic signal, as it amounts to a substitution of known equivalents to perform the same function, which is in this case to measure flowrate with an acoustic signal (par. 0070 of Coffin; par. 0030 of Xiao).
In reference to claim 2, Coffin discloses determining a water/oil ratio (par. 0073).
In reference to claim 4, Coffin discloses measuring the acoustic signal by measuring an optical signal sensitive to the acoustic signal (par. 0074).
In reference to claim 5, Coffin discloses that the optical signal propagates through an optical fiber 906 disposed along a section of the flow control device 116 (Fig. 9, par. 0074).

In reference to claim 7, Coffin does not, in the embodiment described above, disclose that the reference signal is at least one of: (i) a signal received during an early production flow from the well; and (i) a signal determined from lab testing.  However, in other embodiments, Coffin discloses that operational data for measuring elements 502a,b can be determined “through laboratory testing”).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to determine the reference signal through laboratory testing so that the reference signals can be accurately determined before usage.
In reference to claim 8, Coffin discloses that changing the operation of the production system further comprises at least one of: (i) change a flow rate of the fluid; and (ii) changing a choke setting at the production system (par. 0038).

In reference to claim 9, Coffin discloses a production system (Fig. 1), comprising:
a flow control device 116;
an element 904a,b or 906 of the flow control device 116 that generates an acoustic signal in response to a fluid flowing through the flow control device 116, the acoustic signal being indicative of a value of a parameter of the fluid (par. 0070-0074); and
a processor 506 configured to:
receive the acoustic signal from the element 904a,b or 906 (par. 0073 or 0074);
determine the value of the parameter of the fluid from the acoustic signal (par. 0073 or 0074); and

Coffin discloses that the system can be used to determine the “gas cut” (par. 0068) but it is not clear if the gas cut constitutes a clear disclosure of determining the gas-volume fraction.  In the event that it does not, Ahmad discloses that acoustic signals can be used to determine the gas volume fraction (par. 0044).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to determine the gas volume fraction so that the amount of gas in the fluid can be determined.
Coffin also fails to make explicitly clear if the frequency of the acoustic signal is measured.  Xiao discloses that a value of a parameter is related to a frequency of oscillation of the element 168, the method further comprising measuring the frequency F1 of oscillation indicated by the acoustic signal and determining the value of the parameter of the fluid from the measured frequency F1 of oscillation (par. 0030).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to measure the frequency of the acoustic signal rather than just the acoustic signal, as it amounts to a substitution of known equivalents to perform the same function, which is in this case to measure flowrate (par. 0070 of Coffin; par. 0030 of Xiao).
In reference to claim 10, Coffin discloses that the parameter is a water/oil ratio (par. 0073)
In reference to claim 12, Coffin discloses an optical fiber 906 having an optical signal propagated therein, the optical signal being sensitive to the acoustic signal (par. 0074). 
In reference to claim 13, Coffin discloses that the optical fiber 906 is disposed along a section of the flow control device 116 (Fig. 9, par. 0074).

In reference to claim 15, Coffin discloses that the processor 506 is further configured to change the operation of the production system by changing at least one of: (i) a flow rate of the fluid; and (ii) a choke setting at the production system (par. 0038). 

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



3/03/22